Citation Nr: 1803628	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  14-24 238	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the left neck with unknown primary, to include as due to herbicide agent exposure.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1967 to February 1976, including service in the Republic of Vietnam from November 1968 to October 1969 and from January 1972 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In February 2017, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.


FINDING OF FACT

It is at least as likely as not that the Veteran's current squamous cell sarcoma was caused by exposure to herbicide agents in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for squamous cell sarcoma have been met.  38 U.S.C. §§ 1110, 1116 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran's claim has been considered with respect to VA's duty to notify and assist.  The outcome below is favorable.  Thus, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

II.  Service Connection

To establish entitlement to service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, VA laws and regulations provide that, if a Veteran was exposed to certain herbicide agents during service, certain listed diseases are presumptively service connected.  38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.309(e). 

A veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed to herbicide agents during such service.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Even if service connection is not warranted under one of the presumptive regulations, this does not preclude a claimant from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to herbicide agents.  Brock v. Brown, 10 Vet. App. 155 (1997).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the outset, the Veteran's military personnel records show that he served in the Republic of Vietnam during the Vietnam era; thus, exposure to herbicide agents is presumed.  38 U.S.C. § 1113; 38 C.F.R. § 3.307(d).  However, while herbicide agent exposure is presumed, the Veteran's disability, squamous cell carcinoma, is not one of the diseases which may be presumptively service connected where herbicide agent exposure is presumed.  Thus, service connection cannot be established on a presumptive basis under 38 C.F.R. § 3.309.  However, service connection is warranted if competent evidence links a non-presumptive disease to the presumed herbicide agent exposure.  See 38 U.S.C. § 1110, Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran has been diagnosed with squamous cell carcinoma.  Thus, he has a current disability for purposes of establishing service connection on a direct basis.  

There is a positive opinion of record addressing the nexus between the Veteran's presumed in-service herbicide agent exposure and his squamous cell carcinoma.  In November 2013, the Veteran's private treating physician opined that it was at least as likely as not that the Veteran's cancer was related to his in-service exposure to Agent Orange while in Vietnam.  The Board accepts Dr. J.H.'s opinion on the issue of the Veteran's herbicide agent exposure and later development of squamous cell carcinoma, as it is the only opinion of record, and it is based on Dr. J.H.'s treatment of the Veteran.  

In summary, the evidence documents a current diagnosis.  Considering the competent medical evidence and the probative value of the opinion of record, the Board finds that it is at least in relative equipoise as to the question of nexus.  On this basis, the Board grants service connection.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for squamous cell carcinoma of the left neck with unknown primary is granted.  



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


